



EXHIBIT 10.1




AMENDMENT TO THE
SPX FLOW SUPPLEMENTAL RETIREMENT SAVINGS PLAN
SPX FLOW, Inc. currently maintains the SPX FLOW Supplemental Retirement Savings
Plan (the “Plan”). Pursuant to the powers of amendment reserved in Section 7.1
of the Plan, effective as of May 7, 2019, SPX FLOW, Inc. hereby amends the Plan
in the following manner:
1.
The first paragraph of Section 3.1(e) of the Plan is amended to read as follows:

“With respect to a Plan Year, a Participant may elect to have a percentage of
Compensation deferred under this Plan with respect to any Compensation for
services performed during the given Plan Year, even if such Compensation is paid
during the following Plan Year. Such deferrals shall occur on a per payroll
basis, and shall be credited by the Company to this Plan. Such an election with
respect to any Plan Year must be made no later than December 31st of the
preceding Plan Year, during the time period prescribed by the Administrator;
provided, however, to the extent permitted by Code Section 409A, the
Administrator may, in its discretion and in a manner and time period it so
prescribes, provide, with respect amounts deferred pursuant to clause (ii) of
the following paragraph, that such election be made no later than June 30th of
such Plan Year. Such elections for Participants shall be irrevocable for the
applicable Plan Year after the election deadline prescribed by the Administrator
for such Participant pursuant to the preceding sentence.”
2.
Section 4.3 of the Plan is amended by replacing the first sentence thereof with
the following:

“Each Participant (and Beneficiary, as provided at Section 5.6) shall be
permitted to direct the manner in which credits to his Account shall be treated
as invested from among the Deferred Mutual Funds available under the Plan. The
Deferred Mutual Funds available under the Plan shall be the investment funds
offered under the Qualified Savings Plan subject to (i) such exceptions as the
Compensation Committee may determine in its sole discretion and (ii) any
administrative delay or limitations in implementing conforming investment
line-up changes as determined by the Administrator; provided, however, that no
Company stock fund (or other similar fund) shall be offered as a Deferred Mutual
Fund under the Plan.”



